Mb. Justice Campbell
delivered the opinion of the court.
In the opening brief of counsel for appellants, considerable space is devoted to an argument in support of the propositions that the act of 1885 is constitutional, and that the plan of consolidation agreed upon by the respective municipalities was strictly in accordance with the provisions of that act. These questions apparently were mooted at the trial below, but appellee in his brief in this court concedes the former, without qualification, and the latter, if his construction of the plan is adopted as the correct one. So that the questions for determination here are narrowed down to the true meaning and scope of the plan of consolidation, particularly as to the power of these defendants in and about the waterworks formerly owned by the city of Pueblo.
Upon the part of the appellee (plaintiff below) it is contended, first, that the appellants (trustees) do not possess the general power to make the contracts in question, because the improvements complained of are to be made outside the territorial limits of the former city of Pueblo, and are principally for the benefit of additions which had become a part of the newly created city of Pueblo after the consolidation had taken place. Second, that if the trustees had such general power to contract within the proper limits, yet these contracts must be held invalid because the trustees, if allowed to carry them out, would thereby contract a floating indebtedness, and pledge the public revenue for an indefinite term of years, and in doing so would violate the terms of article 11 which, properly construed, is an inhibition upon the power to contract an indebtedness of the character in question and in the manner proposed. .
To the contrary of these contentions the appellants assert that, both under the act of 1885 and the plan of consolidation itself, which is in all respects authorized by said act, the defendants in the capacity in which they are acting have the power to make the improvements in question, and to extend the water mains, not only into the territory embraced *396witlain the former city of Pueblo, but into such additions, and all additions to the consolidated city lying on the north side of the Arkansas river, made since the consolidation took effect. To this end defendants also claim the implied power to employ all reasonably proper and necessary means to carry out the specific object of extending water mains.
Before proceeding to a discussion of the case upon its merits, it is proper to say that the appellants raise numerous objections to the right of the plaintiff to bring and prosecute this action, which would be worthy of serious consideration were it not that, in our view, the defendants’ contention may, upon other grounds, be sustained by a fair interpretation and construction of the articles themselves. We must not, however, be understood as holding that, in this form of action, the plaintiff is entitled to the form of relief which he seeks, or that by laches and estoppel he has not lost the right to all kinds of relief to which he might have been entitled in a proper form of action, or in this action had it been opportunely brought. But to save useless discussion and prevent further litigation, we proceed to the decision of the case upon the merits.
It being conceded that the act of 1885, is constitutional, and also the plan of consolidation as agreed upon by the respective commissioners, governing bodies and electors of these three municipalities, the question recurs, what are the powers which these defendants possess in relation to the system of waterworks, the title of which the plan vests in them ? As aldermen in the consolidated city of the wards north of the river, they are, by article 11, designated as “ trustees of the Pueblo waterworks.” It is contended by the appellee that these defendants are merely trustees in the strict sense of that term; the appellants contending that they are, by this article, constituted a public quasi corporation which has for its object the discharge of the specific public, or municipal, duty of supplying water to that portion of the consolidated city north of the river.
We are of opinion that the appellants’ contention is sound, *397and that under section 2 of article 15, and section 35 of article 5 of the constitution, it is within the power of the general assembly to create such an agency or corporation, as a part of the municipal machinery, even for municipal corporations. But, so far as concerns the question before us, we cannot see that it makes any difference whether the defendants are acting as mere trustees, charged with a public duty, or as a municipal agency, or public quad corporation organized under the general laws. The reasoning in the proceeding In re Senate Bill, 12 Colo. 188, justifies this conclusion. See, also, Gook v. Port of Portland, 20 Ore. 580, and cases cited; Carson v. St. Francis L. District, 59 Ark. 513. By this same article 11'it is provided that they “ shall have the care, repair, operation, management and control of the Pueblo waterworks, real and other property above described.” The appellee would interpret this language as restricting the defendants to the extension of mains and all work of whatever character within the territorial limits of the former city of Pueblo; and would further limit all work, wheresoever done, to that which the revenues received from water rents would liquidate.
We cannot agree with any such interpretation. There is nothing in the language which requires it. On the contrary, as we think, a fair interpretation would bring within the provisions of this article additions to the new city whenever made. The general rule is that, in the absence of constitutional or statutory provisions to the contrary, when an annexation of territory is legally made to a municipality, the tract so annexed thereby becomes as much a part of theyfity itself as any part of the original tract, and the people resident therein become entitled to the same rights and privileges, and subject to the same municipal burdens, as the owners of property in the original city itself. U. S. v. Memphis, 97 U. S. 284; 1 Beach on Pub. Corporations, § 412; St. Louis Gas Light Co. v. City of St. Louis, 46 Mo. 121.
It certainly was within the contemplation of those who drafted the plan, and of the electors who voted to ratify *398it, that the consolidated city would grow; in fact, one of the prime considerations that moved the inhabitants of these cities to consolidate doubtless was that thereby the growth of the city would be facilitated. It is a matter of common knowledge that one of the ordinary methods of increasing the population of a city is to make annexations of inhabited territory. It is not reasonable, therefore, to suppose that such additions would be left without any adequate water supply, or that facilities used by the consolidated city north of the river might not properly be extended to the newcomers. On the contrary, it must have been understood by the inhabitants of the original city that water mains might be extended into such new parts of the city whenever the necessities therefor arise.
As to Central Pueblo, theretofore existing as a separate town, express provision was made in article 13 for supplying it with water from the waterworks of the former city of Pueblo. Article 11 clearly authorizes defendants, as a municipal agency, and as representing the consolidated city in the management of the north side waterworks, to extend the mains and supply water to the additions that might be made to the consolidated city, and lying on the north side of the river. In so holding we are abundantly satisfied-that we are carrying out the wishes and the distinct understanding of all the parties' concerned, and are giving to the language employed to express the agreement of the municipalities in question its plain meaning, and at the same time, observing every constitutional and statutory provision applicable to the, case in hand.
But it is further urged that the improvements and extensions in question will cost the sum of $50,000 ; that not only have the defendants no money with which to pay for them from water rents (their only source of revenue), but they have no power to levy taxes to defray the cost of the work, and, if paid for at all, it must be as the result of the creation of an entirely illegal floating indebtedness, or by the pledging for an indefinite length of time of their only available *399revenue. We are told that the water rents must be applied to the specific objects enumerated in article 11, and that the cost of extending the system to the additions is not one of these.
But we have already held to the contrary upon the latter point. After a careful examination of the pleadings and evidence, we are satisfied that the power of the defendants as a board to levy taxes upon the property of the consolidated city north of the Arkansas river for meeting the costs of the improvements in question is not necessarily, or at all, involved in this case. The cost of the work covered by the contracts will probably not exceed $40,000. To pay this there is no satisfactory proof that it will be necessary to levy any taxes, either by the defendant trustees, if they have that power, or by the city itself at their request. There will be time enough to settle the question as to the power of the defendants to levy taxes when that question arises and when it appears that the defendants will be unable to pay the entire cost of the work out of the revenues received from water rents.
It is no answer to say that the payment of this work will take from the other enumerated objects, for none of these has a priority over the one in question; and there is no showing that the defendants will not be able, out of the water rents, to discharge all of the obligations which article 11 imposes upon them the duty to perform, whenever and as soon as they mature. So far as we are advised, the revenue from the water rents, and at the disposal of the defendants, will be adequate to meet all their expenditures.
Nothing can be clearer than that the municipalities concerned intended to protect the franchise granted by the city of South Pueblo to a private corporation; and it is equally clear that the design was to give to the defendants as full and ample control and power over the waterworks belonging to the former city of Pueblo as that city itself would have had, had no consolidation taken place. It is also evident that the plan contemplated that the consolidated city, *400as such, and through its city council, should not have any voice in the management or distribution of water and through pre-existing systems in any part of the city, certainly until the franchise granted by the city of South Pueblo to the private corporation expired by limitation of law. That it was clearly within the power of the legislature to' make such a provision scarcely needs an argument, and that the' legislature might, in general terms (as it did), permit such arrangement to be made through the vote of the respective municipalities is not seriously disputed. Such legislation would not create a new class of municipal corporations, for the act applies to any contiguous cities desiring to consolidate. But under 2 Mills’ Ann. Stats., sec. 4403, par. 68, municipalities may either construct their own system of waterworks, within or without their limits, or may grant a franchise therefor to a private company. Warner v. Town of Gunnison, 2 Colo. App. 430. We see no objection, under this legislation, to any city owning its waterworks for the purpose of supplying a part only of its inhabitants, or only a portion of its territory, and granting to a corporation the franchise to supply water to others of its inhabitants, or to other parts of its territory. In effect, this was what was done under the plan of consolidation.
The three separate municipalities each had a different method of supplying its inhabitants with water; or rather the city of South Pueblo had granted to a private company this right covering all of its territory, while the city of Pueblo owned its own system. The franchise granted by the former could not be revoked. In this condition of affairs, the plan of consolidation provided for a continuance of these different systems in the consolidated city such as theretofore existed in the two separate municipalities of South Pueblo and the city of Pueblo. The mere fact that the control of the system on the north side of the river was vested in a body other than the city council does not contravene any statutory or constitutional provision.
Thus far we have not discussed the point made by the *401appellee that the construction which we have placed upon these articles of consolidation virtually defeats a merger '<■ of the three former municipalities into one. That issue is not present, though appellee’s counsel ingeniously seeks to thrust it into this case. Our holding is equivalent to nothing of the sort.
It follows from the foregoing that the judgment below must be reversed. It is so ordered, and with directions to the district court to dismiss the action with costs against the plaintiff in both courts.

Reversed.